Citation Nr: 1024052	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a healed iridocyclitis of the left eye. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1941 to May 1946.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In August 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In October 2007, the Board denied the claim for a higher 
rating for residuals of a healed iridocyclitis of the left 
eye.  The Veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).   In December 2009, the 
Court issued a memorandum decision vacating and remanding the 
Board's October 2007 decision.  The appeal has now returned 
to the Board for further action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2009 memorandum decision, the Court found 
that the October 2006 VA examination was inadequate as it did 
not properly address the Veteran's past medical history.  The 
Court pointed out that the October 2006 VA examination report 
contained only two notations addressing the other evidence of 
record, both limited to discussion of the Veteran's in-
service medical findings.  The Court further noted that while 
a VA examination report need not refer to each piece of 
evidence in the claims file, it must be clear that the 
examiner reviewed and is familiar with the claimant's medical 
history.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  


The central issue in this case is whether an increase in the 
severity of the Veteran's left eye vision loss is due to his 
service-connected disability.  The record contains several 
conflicting medical opinions addressing this question, 
including VA examination reports from June 2004 and July 
2005, as well as medical opinions from the Veteran's private 
and VA optometrists.  An additional medical opinion is needed 
to help reconcile the conflicting evidence in this case, and 
as the Court determined that the October 2006 VA examination 
is inadequate, a new VA examination and medical opinion 
should be provided upon remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination with an optometrist or 
ophthalmologist to assess the severity of 
the residuals of his healed iridocyclitis 
of the left eye.  The claims folder and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  

The evaluation should be in accordance 
with the criteria delineated in 38 C.F.R. 
§§ 4.75 and 4.76 and should include the 
Veteran's central uncorrected and 
corrected visual acuity for distance and 
near vision.  

After reviewing the claims folder, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the Veteran's left eye vision loss is a 
residual of his in-service left eye 
injury. 

If the examiner concludes that the 
Veteran's current left eye vision loss is 
due to both service-connected and 
nonservice-connected causes, the examiner 
should, if possible, distinguish between 
the loss of vision attributable to the 
service-connected left eye injury and the 
loss of vision related to nonservice-
connected causes.  The examiner should 
expressly indicate if it is not possible 
to make this differentiation and provide 
an explanation as to why it is not 
possible.

The rationale for any expressed opinions 
must be provided, and should include 
references to the other evidence of 
record, including the June 2004 VA 
examination and the October 2005 and 
September 2006 opinions of the Veteran's 
VA and private optometrists.  

2.  Readjudicate the claim in light of 
all the evidence of record.  If any 
benefit remains denied, a supplemental 
statement of the case should be issued.  
A copy should be provided to the Veteran 
and his representative, and they should 
be afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



